—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered November 13, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s claim that the undercover officer should not have been allowed to testify anonymously was not preserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the ruling was properly grounded upon concerns for the officer’s safety and that defendant has not demonstrated that he was prejudiced thereby (People v *239Washington, 227 AD2d 126, 127, lv denied 88 NY2d 996; People v Kearse, 215 AD2d 104, lv denied 86 NY2d 797). Concur— Sullivan, J. P., Nardelli, Williams and Mazzarelli, JJ.